DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-25 are pending.  Claims 1, 13 and 19 are independent and currently amended.  Claim 7 is canceled.  Claims 21-25 are new.  Amendments to the claims are accepted.  

Response to Arguments

3.	Applicant's arguments filed 2/3/2022 have been fully considered; however, they are not persuasive.
	The originally filed claim 7 recites “The system of claim 1, wherein the first element in the hierarchy is associated with a global feature vector” (emphasis added).  The amended independent claims 1, 13 and 19 partially recites “a first element in the highest level of the hierarchy associated with a global feature vector” (emphasis added).  Thus, the amendment has changed the scope of amended independent claims 1, 13 and 19 that necessitates new ground(s) of rejection.

Claim Objections
4.	Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-4, 6, 8, 11-16 and 18-24 are rejected under 35 U.S.C. 102 as being anticipated by Aloisio (US Patent 10,749,890).
	As regarding claims 1, 13, and 19, Aloisio discloses A system to protect a cyber-physical system having a plurality of monitoring nodes each generating a series of current monitoring node values over time that represent current operation of the cyber-physical system, comprising: 
a hierarchical abnormality localization computer platform having a memory and a computer processor adapted to: 
access a multi-level hierarchy of elements, wherein at least some elements in a first level of the hierarchy are associated with a plurality of elements in at least one lower level of the hierarchy and at least some elements are associated with monitoring nodes [col. 2 line 53 thru col 3 line 51; attack tree], 
determine, based on feature vectors and a decision boundary, an abnormality status for a first element in the highest level of the hierarchy associated with a global feature vector [col. 2 line 53 thru col 3 line 51; determining condition of a parent node based on the alerts || col. 5 line 63 thru col. 6 line 6; the alerts may be local to an alternative sites or global to the entire system in a federal manner], 
if the abnormality status indicates an abnormality, determine an abnormality status for elements, associated with the first element, in at least one level of the hierarchy lower than the level of the first element [col. 2 line 53 thru col 3 line 51; determining condition of a parent node based on condition of a child node], and 
repeating said determinations until an abnormality is localized to at least one monitoring node [col. 2 line 53 thru col 3 line 51; determining condition of the child node].

	As regarding claim 21, Aloisio discloses A system to protect a cyber-physical system having a plurality of monitoring nodes each generating a series of current monitoring node values over time that represent current operation of the cyber-physical system, comprising: 
a hierarchical abnormality localization computer platform having a memory and a computer processor adapted to: 
access a multi-level hierarchy of elements, wherein at least some elements in a first level of the hierarchy are associated with a plurality of elements in at least one lower level of the hierarchy and at least some elements are associated with monitoring nodes [col. 2 line 53 thru col 3 line 51; attack tree], 
determine, based on feature vectors and a decision boundary, an abnormality status for a first element in the highest level of the hierarchy associated with a local feature vector [col. 2 line 53 thru col 3 line 51; determining condition of a parent node based on the alerts || col. 5 line 63 thru col. 6 line 6; the alerts may be local to an alternative sites or global to the entire system in a federal manner], 
if the abnormality status indicates an abnormality, determine an abnormality status for elements, associated with the first element, in at least one level of the hierarchy lower than the level of the first element [col. 2 line 53 thru col 3 line 51; determining condition of a parent node based on condition of a child node], and 
repeating said determinations until an abnormality is localized to at least one monitoring node [col. 2 line 53 thru col 3 line 51; determining condition of the child node].


2, 14 and 22, Aloisio further discloses The system of claim 1, wherein the hierarchical abnormality localization computer platform is further adapted to: create the multi-level hierarchy of elements [col. 2 line 53 thru col 3 line 51; attack tree].

As regarding claims 3, 15, 20 and 23, Aloisio further discloses The system of claim 2, wherein said creating is performed by knowledge-based subsystem selection for the cyber-physical system [col. 7 lines 23-30].

As regarding claims 4, 16 and 24, Aloisio further discloses The system of claim 2, wherein said creating is performed by automatic data-driven subsystem selection for the cyber-physical system [col. 2 line 53 thru col 3 line 51; creating attack tree automatically].

As regarding claim 6 and 18, Aloisio further discloses The system of claim 2, wherein said creating is performed by a hybrid process including both knowledge-based and automatic data-driven subsystem selection for the cyber-physical system [col. 2 line 53 thru col 3 line 51; creating attack tree automatically].

As regarding claim 8, Aloisio further disclose The system of claim 1, wherein at least one decision boundary and abnormality status signal are associated with a local feature vector [col. 5 line 63 thru col. 6 line 6; the alerts may be local to an alternative sites or global to the entire system in a federal manner].

As regarding claim 11, Aloisio further discloses The system of claim 1, wherein the cyber-physical system is associated with at least one of: (i) an industrial control system, (ii) a heat recovery and steam generation unit, (iii) a turbine, (iv) a gas turbine, (v) a wind turbine, (vi) an engine [col. 5 lines 6-14], (vii) a jet engine, (viii) a locomotive engine, (ix) a refinery, (x) a power grid, (xi) a dam, (xii) an autonomous vehicle, and (xiii) a drone.

As regarding claim 12, Aloisio further discloses The system of claim 1, wherein at least one monitoring node is associated with at least one of: (i) a sensor node [col. 8 lines 22-26], (ii) a critical sensor node, (iii) an actuator node, (iv) a controller node, and (v) a key software node.








Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 5, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Aloisio (US Patent 10,749,890) in view of Limonad (US PG Pub. 2017/0193078).
As regarding claims 5, 17 and 25, Aloisio does not explicitly disclose the automatic data-driven subsystem selection is associated with at least one of: (i) a data clustering method, (ii) a distance between node data and a cluster centroid, (iii) a Euclidian distance, (iv) a Mahalanobis distance, and (v) a correlation coefficient.  However, Limonad discloses it [para. 47].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Aloisio’s distance measurement method to further comprise a Euclidian distance method, as disclosed by Limonad, as an alternative distance measurement methods [para. 47].

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433